Case 19-45884     Doc 29    Filed 12/10/19 Entered 12/10/19 18:14:15         Main Document
                                         Pg 1 of 2



                 UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION
IN RE:                           ) CASE NO: 19-45884-659
CANDICE L SHELTON                ) Chapter 13
                                 ) Re: Objection to Notice of Post-Petition
                                 )     Mortgage Fees, Expenses and Charges
                                 )
                                 )     Response Due: December 31, 2019
               Debtor            )
                                 )
  TRUSTEE'S OBJECTION TO NOTICE OF POST-PETITION MORTGAGE FEES,
                EXPENSES AND CHARGES AND NOTICE
THIS OBJECTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
YOU OPPOSE THE OBJECTION, YOU SHOULD IMMEDIATELY CONTACT THE
MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
WHY THE OBJECTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
NOTICE TO YOU. IF YOU OPPOSE THE OBJECTION AND HAVE NOT REACHED
AN AGREEMENT, YOU MUST ATTEND THE HEARING, THE DATE OF WHICH
WILL BE SENT TO YOU IF YOU FILE A RESPONSE. UNLESS THE PARTIES
AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING
AND MAY DECIDE THE OBJECTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee in Bankruptcy, and for her
Objection to the Notice of Post-Petition Fees, Expenses and Charges for Claim 10 states as
follows:
    The Notice of Post-Petition Fees, Expenses and Charges for Claim 10 filed by Home
    Point Financial Corp in the amount of $900.00 should be denied as filed because
    post-petition attorney fees exceed normal rates for this district. The Trustee seeks an
    order allowing the notice in the amount of $500.00.
   WHEREFORE Trustee prays the Court will enter its order sustaining this objection.
Case 19-45884      Doc 29     Filed 12/10/19 Entered 12/10/19 18:14:15            Main Document
                                           Pg 2 of 2


19-45884 TRUSTEE'S OBJECTION TO NOTICE OF POST-PETITION MORT                      12/10/2019 Page 2

Dated: December 10, 2019                             /s/ Diana S. Daugherty
                                                     Diana S. Daugherty
OBJNTCPPF--JS
                                                     Standing Chapter 13 Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com
                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
December 10, 2019, with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
Notice List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on December 10, 2019.

     CANDICE L SHELTON                               HOME POINT FINANCIAL CORP
     10626 ALLIANCE DRIVE                            11511 LUNA RD
     SAINT LOUIS, MO 63136                           STE 300
                                                     FARMERS BRANCH, TX 75234
                                                     MILLSAP & SINGER PC
     SOTTILE & BARILE LLC                            612 SPIRIT DR
     394 WARDS CORNER RD                             CHESTERFIELD, MO 63005
     STE 180
     LOVELAND, OH 45140

                                                     /s/ Diana S. Daugherty
                                                     Diana S. Daugherty, Chapter 13 Trustee
